UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 DANIEL PARISI, et al.,                       )
                                              )
                     Plaintiffs,              )
                                              )
              v.                              )    Civil Case No. 10-897 (RJL)
                                              )
 LA WRENCE W. SINCLAIR A/KiA                  )
 "LARRY SINCLAIR", et al.,                    )
                                              )
                     Defendants.              )


                                        ORDER

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

3LS+- of March, 2011, hereby
   day

      ORDERED that the defendant Books-A-Million's Motion to Dismiss [#34] is

GRANTED; and it is further

      ORDERED that the defendant Barnes & Noble's Motion for Summary Judgment

[#60] is GRANTED; and it is further

      ORDERED that the defendant Amazon.com's Motion for Summary Judgment

[#53] is GRANTED.

      SO ORDERED.
                                                       ~




                                              ~   RICHA         LEON
                                                  United States District Judge